Name: Commission Regulation (EEC) No 959/81 of 8 April 1981 re-establishing the levying of customs duties on woven pneumatic mattresses, products of category 110 (code 1100), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/22 Official Journal of the European Communities 9 . 4 . 81 COMMISSION REGULATION (EEC) No 959/81 of 8 April 1981 re-establishing the levying of customs duties on woven pneumatic mattresses, products of category 110 (code 1100), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, tones, once the relevant Community ceiling has been reached ; Whereas, in respect of woven pneumatic mattresses, products of category 110, the ceiling should be 11-22 tonnes ; whereas, on 1 March 1981 , the amount of imports into the Community of the products in ques ­ tion, originating in China, a country covered by prefer ­ ential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3320/80 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to China, Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ( J ), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION :Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex : Article 1 As from 12 April 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3320/80, shall be re-established in respect of the following products, imported into the Community and originating in China : Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion, originating in any of the said countries and terri ­ Code Category CCT heading No N1MEXE code ( 1981 ) Description ( 1 ) (2) (J) (4) 1100 110 ex 62.04 62.04-25 ; 75 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Woven pneumatic mattresses Artidc 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 354, 29 . 12. 198 «, p . 1 . 9. 4. 81 Official Journal of the European Communities No L 97/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1981 . For the Commission Karl-Heinz NARJES Member of the Commission